Beasley, Judge,
dissenting.
Although I concur in Divisions 1 and 2, I respectfully dissent because defendant is entitled to a new trial due to error in the recharge.
It appears that the jury was uncertain about the law during its deliberations and asked for further instruction. The record does not indicate what the jury’s question was, but the judge later stated his understanding that the jury wanted to know the distinction between cruelty to children and simple battery. .
Based on this understanding, the court had recharged the jury as described in the majority opinion.
In this recharge, the court repeatedly left room for the jury to find defendant guilty based, at least in part, upon a finding of the infliction of mental pain. There was evidence that defendant used foul language in dealing with the child in this incident, exacerbating the situation. It is clear from the foreman’s statement that the jury was considering mental pain. The court did not steer the jury from the misconception evidenced by the jury foreman’s statement. What is more, the court expressly authorized a consideration of this aspect of defendant’s behavior towards the child by repeating that the statute prohibits “cruel or excessive physical or mental pain,” and leaving to the jury the determination of the question of fact.
This was a heightening of the somewhat misleading nature of the original charge. That charge did not clearly point out to the jury that the “mental pain” portion of OCGA § 16-5-70 (b), which the court chose to read to the jury when giving the definition of the crime, was not an alternative basis for conviction in this case. I agree with Division 2 of the majority opinion, that the all-inclusive wording used by the court in the original charge was cured by later referring in that original charge to the narrower language of the indictment, but the reiteration of the more expansive wording when the recharge was given casts a wider net than woven by the indictment.
At the least, it cannot be said that the jury did not regard the mental pain as being a dominant factor in finding the physical pain to be excessive. Allowing the jury to convict on a finding of mental pain runs counter to the indictment. This constitutes a deprivation of a fair trial because defendant was not charged with inflicting mental pain. See Dendy v. MARTA, 163 Ga. App. 213, 219 (3B) (293 SE2d 372) (1982), rev’d on other grounds, 250 Ga. 538 (299 SE2d 876) (1983); Barnett v. State, 178 Ga. App. 685 (1) (344 SE2d 665) (1986); Walker v. State, 146 Ga. App. 237, 243 (2) (246 SE2d 206) (1978); *490Owens v. State, 173 Ga. App. 309, 312 (4) (326 SE2d 509) (1985).
Decided February 6, 1989
Rehearing denied February 27, 1989
The Garland Firm, Donald F. Samuel, for appellant.
Roger G. Queen, District Attorney, for appellee.
This error is substantial and falls within the rarely occasioned category of OCGA § 5-5-24 (c). Laney v. State, 184 Ga. App. 463, 466 (2) (361 SE2d 841) (1987). Compare Sims v. Johnson, 185 Ga. App. 720 (365 SE2d 532) (1988). The absence of clarity does not relate to a collateral matter, as did the absence of a charge in Burger v. State, 245 Ga. 458 (1) (265 SE2d 796) (1980).
I am authorized to state that Chief Judge Carley and Judge Ben-ham join in this dissent.